Per Curiam : The plea to the jurisdiction in this case presented the question whether the court of common pleas of the city of Amboy has power to send its process beyond the territorial limits of the city. This question is decided by the cases of People v. Evans, 18 Ill. 361, and Covill v. Phy, 26 ib. 433. The plea was good, and the court should have so held. The question as to the sufficiency of the plea was raised by demurrer. The proper mode in chancery proceedings is, to set the plea down for argument. The decree is reversed and the cause remanded. Decree reversed.